Citation Nr: 1501982	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-21 765	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure and/or as secondary to medication for service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from January 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for erectile dysfunction.  

Initially, the Board notes that the Veteran has not been afforded a VA examination relative to this claim even though he has asserted that his erectile dysfunction is related either to his conceded in-service herbicide exposure and/or secondary to medication he takes for his service-connected disabilities, most notably his posttraumatic stress disorder (PTSD).  The low threshold for obtaining a VA examination has been met in this case, so a remand is necessary.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In light of the remand, the Board additionally notes that while the Veteran has been given VCAA notice in an April 2008 letter, that letter did not include notice regarding claims of secondary service connection.  On remand, proper notice should be given to the Veteran in order to cure this defect.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board additionally notes that VA has made three requests for Social Security Administration (SSA) records in this case, though it does not appear that any response has been received and those records have not been associated with the claims file.  Thus, on remand, attempts to obtain and associate those documents with the claims file should be made and if such are unavailable, this should be noted in the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim of service connection for erectile dysfunction.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 38 C.F.R. § 3.310.  The notice should specifically address what is required to substantiate a claim of secondary service connection.

2.  Obtain any relevant VA treatment records from the Loma Linda VA Medical Center, or any other VA medical facility where the Veteran may have sought treatment since April 2012 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment/evaluation that he may have had for erectile dysfunction, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those putative records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering such a claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event records are not obtained, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

5.  After completing the development requested above, schedule the Veteran for a VA examination with an appropriate examiner/specialist in order to determine whether any erectile dysfunction is related to the Veteran's military service and/or service-connected disability, including medication taken for treatment.  All tests deemed necessary should be conducted and the results reported in detail.

If no current erectile dysfunction disorder is found, the examiner should discuss whether such existed at any time during the claim period, specifically addressing a June 2006 diagnosis of such as well as whether the Veteran's lay complaints of erectile/sexual performance problems throughout the claim period are indicative of an erectile dysfunction that existed but has since resolved.

The examiner should opine whether any erectile dysfunction disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) is caused by or otherwise the result of the Veteran's military service, to include herbicide exposure experienced in the Republic of Vietnam.  

The examiner should also opine whether the Veteran's erectile dysfunction is more likely, less likely, or at least as likely as not caused by his service-connected PTSD and/or chloracne, and/or the medications used to treat either service-connected disability.  

Finally, the examiner should opine whether the Veteran's erectile dysfunction has been aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his service-connected PTSD and/or chloracne, and/or the medications used to treat either service-connected disability.  

The examiner should discuss any lay evidence regarding onset and continuity of symptomatology of the Veteran's erectile dysfunction, as well as any other pertinent evidence in the claims file, including the June 2006 VA treatment record which indicates that the Veteran's erectile dysfunction was "probably worsened by Zoloft."

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claim of service connection for erectile dysfunction, including on a secondary basis.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

